Title: To Thomas Jefferson from William Blount, 19 September 1791
From: Blount, William
To: Jefferson, Thomas


“Territory of the United States of America south of the river Ohio,” 19 Sep. 1791. Enclosing a census of the territory showing 35,691 inhabitants, 3,417 of whom are slaves.—“The heads of families very generally were opposed to giving in their numbers fearing a General Assembly would shortly be the consequence. Hence it may be fairly inferred that the numbers are not exaggerated and to this cause may be attributed the delay in compleating the Returns.”—A few districts have yet to report but he forwards the “imperfect” report now before leaving to visit his family in North Carolina. The missing count, probably about 1,500 souls, will be sent as soon as it is received.—Judge Anderson arrived prior to the meeting of the district court on 15 Aug. and “his conduct both as a Judge and a man has met the approbation and applause of people in general.” [P.S.] The census returns are too bulky to be forwarded now.
